t c memo united_states tax_court randolph s simpson i petitioner v commissioner of internal revenue respondent docket no filed date randolph s simpson i pro_se gordon p sanz for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year in an amendment to answer respondent seeks to increase the deficiency by dollar_figure for a total deficiency of dollar_figure unless otherwise indicated section references are to continued after a concession by petitioner the issues for decision are whether petitioner is liable for the 10-percent additional tax on an early distribution from a qualified_retirement_plan under sec_72 for the year at issue and whether petitioner is entitled to deduct dollar_figure paid to his former spouse during as alimony the second issue arises out of respondent’s amendment to answer the undisputed facts in the record permit the court to decide the issues without regard to the burden_of_proof some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was houston texas during the year at issue petitioner was employed as a shuttle bus driver for avis rent-a-car avis from to according to petitioner avis established and maintained a qualified_employee stock ownership plan esop in which petitioner was a participant in the employees of avis voted to sell their stock held in the esop to a private company continued the internal_revenue_code in effect for the year at issue petitioner conceded an unreported dollar_figure distribution from the teachers retirement_system of texas that was received during as well as the 10-percent addition_to_tax under sec_72 attributable to that distribution as a result of the sale petitioner received a lump-sum_distribution from u s trust co of california in date the amount of the distribution was dollar_figure out of which percent federal_income_tax was withheld petitioner received a check in the net amount of dollar_figure and was thereafter issued form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc petitioner wa sec_47 years old at the time of the distribution at the time of the sale petitioner was in the midst of a divorce proceeding with his wife lucille r simpson ms simpson a final decree of divorce divorce decree was decreed on date by the district_court of harris county texas in the divorce decree petitioner is also referred to as petitioner and his former wife ms simpson is referred to as respondent the parties in this case agree that texas is a community_property_state the divorce decree provided the court finds that the parties have agreed to the terms of this final decree of divorce and have stipulated that its terms and provisions are contractual under the section of the divorce decree entitled division of community estate petitioner was awarded as his sole and separate_property any and all sums whether matured or unmatured accrued or unaccrued vested or otherwise together with all increases thereof the proceeds therefrom and any other rights related to any profit-sharing_plan retirement_plan pension_plan employee stock_option plan employee savings_plan accrued unpaid bonuses or other benefit program existing by reason of petitioner’s past or present employment the divorce decree contained a similar provision in favor of ms simpson the decree further awarded ms simpson a money judgment of dollar_figure to effect a just and right division of the community estate the divorce decree further provided however that the money judgment is part of the division of the community estate between the parties and does not constitute nor shall it be interpreted to be any form of spousal support alimony or child_support the payment of dollar_figure by petitioner to his former spouse in satisfaction of the money judgment was acknowledged in the decree to pay the money judgment to ms simpson petitioner used part of the proceeds he had received from the esop distribution on his federal_income_tax return petitioner claimed head-of-household filing_status reported dollar_figure wage income and claimed the standard_deduction on line 16a total pensions and annuities petitioner reported dollar_figure and reported the entire amount as taxable on line 16b taxable_amount on line 30a alimony paid petitioner claimed an adjustment to income of dollar_figure for alimony paid no other income or adjustments were reported yielding an adjusted_gross_income of dollar_figure petitioner entered -0- on line tax on qualified_retirement_plans including iras and msas he did not attach form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts to his return in the notice_of_deficiency and accompanying explanations respondent determined that the 10-percent additional tax under sec_72 was due on the premature_distribution from the united_states trust co of america in the amendment to answer respondent claims the dollar_figure paid_by petitioner to his former wife is not deductible as alimony the first issue is whether petitioner is liable for the percent additional tax on the distribution from the qualified_retirement_plan under sec_72 sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans as follows imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income the term qualified_retirement_plan includes any plan described in sec_401 which includes qualified_stock bonus plans such as the esop in which petitioner participated sec_4974 petitioner does not dispute that he received a distribution from a qualified_plan however he contends that his former wife should bear the burden of the 10-percent addition_to_tax with respect to the dollar_figure payment he made to her under the divorce decree the 10-percent addition_to_tax does not apply to certain distributions including those made to an alternate_payee pursuant to a qualified_domestic_relations_order within the meaning of sec_414 sec_72 a domestic_relations_order is defined in pertinent part as any judgment that relates to the provision of marital property rights to a spouse or former spouse of a participant and is made pursuant to a state domestic relations law sec_414 a qualified_domestic_relations_order or qdro is a specific type of domestic_relations_order that in pertinent part creates an alternate payee’s right to receive all or part of the benefits payable with respect to a participant under a plan clearly specifies certain facts and does not alter the amount of the benefits under the plan sec_414 and sec_414 defines the term alternate_payee as any spouse former spouse child or other dependent of a participant who is recognized by a domestic_relations_order as having a right to receive all or a portion of the benefits payable under a plan with respect to such participant although petitioner did not allege or contend that the dollar_figure was paid pursuant to a qdro petitioner in any event does not qualify for the sec_72 exception to the additional tax although the divorce decree is a domestic_relations_order it is not a qdro rather than recognizing an alternate_payee with respect to petitioner’s qualified_plan the decree divested ms simpson of any rights to such property and deemed that property to be petitioner’s sole and separate_property sec_414 because no alternate_payee was named in the divorce decree the decree was not a qdro moreover the distribution of funds from petitioner’s qualified_plan was not made to an alternate_payee as required by sec_72 by contrast the funds were disbursed by the plan_administrator directly to petitioner the court rejects petitioner’s argument that because he used funds received in the plan distribution to pay ms simpson she should be responsible for a proportionate share of the additional tax petitioner’s argument ignores the definitional elements of alternate_payee in sec_414 and he points to no legal authority to support his position as previously noted ms simpson was not an alternate_payee bougas v commissioner tcmemo_2003_194 petitioner does not fall within the sec_72 exception to the sec_72 additional tax on an early distribution from a qualified_retirement_plan nor does he contend that he qualifies under any other exception he alone is responsible for the sec_72 additional tax respondent is sustained on this issue the second issue is whether petitioner is entitled to a deduction for the dollar_figure paid to his former spouse during as alimony amounts received as alimony or separate_maintenance are includable in the recipient’s gross_income under sec_61 and sec_71 and are deductible by the payor under sec_215 in the year paid on the other hand payments representing a property settlement are neither deductible to the payor nor includable in income by the recipient sec_1041 for tax purposes the term alimony_or_separate_maintenance_payment is defined in sec_71 as any payment in cash meeting the following four criteria a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 was amended by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 to establish an objective standard to distinguish between a payment received in the division of property which is not includable in gross_income and a payment received as spousal support which is includable in gross_income 102_f3d_842 6th cir affg tcmemo_1995_183 h rept part ii pincite the committee bill attempts to define alimony in a way that would conform to general notions of what type of payments constitute alimony as distinguished from property_settlements and to prevent the deduction of large one- time lump-sum property_settlements in this case the dollar_figure payment petitioner made to ms simpson in was a property settlement and not deductible_alimony although the transfer was made under_a_divorce_or_separation_instrument the payment was designated in the divorce decree as part of the division of the community estate between the parties the divorce decree specifically stated that the payment does not constitute nor shall it be interpreted to be any form of spousal support alimony or child_support in ascertaining the applicability of subparagraph b of sec_71 the divorce_or_separation_instrument need not mimic the statutory language of the subparagraph eg the instrument need not specifically refer to sec_71 and sec_215 112_tc_317 affd sub nom schutter v commissioner 242_f3d_390 10th cir rather the divorce_or_separation_instrument contains a nonalimony designation if the substance of such a designation is reflected in the instrument id the court finds that petitioner’s divorce decree contains a nonalimony designation within the meaning of sec_71 thus petitioner’s payment of dollar_figure to ms simpson was not alimony but rather a property settlement between the spouses respondent is sustained on this issue decision will be entered for respondent
